Little, J.
When a person by collusion with an employee of a railroad company, who has no right to determine who may ride on the train or to collect fares for so doing, obtains a passage on a coal-car attached to a freight-train during the night, by paying such employee a nominal sum of money, and on the approach of daylight the latter gives to the former an order, accompanied by a threat of personal violence, to leave the train, the purpose in so doing being to prevent the detection of both in the wrong done to the company, and thereupon the trespasser jumps from the train while it is in motion and is injured, the company is not liable; and this is so though the trespasser be a minor, if he has sufficient knowledge and discretion to understand and participate in the fraud practiced upon the company.

Judgment affirmed."


All the Justices concurring.